DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-19 and 21-27), and species A in the reply filed on May 23, 2022 is acknowledged.
Claims 1 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.

Claim Objections
Claim 23 is objected to because of the following informalities:  “calyx[n]arene” should be spelled “calix[n]arene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoogenboom et al. (EP 3 446 721).
Regarding claim 12: Hoogenboom et al. teaches a system/kit comprising a first composition/EL-POX and a second composition/crosslinking agent (abstract).  The first composition comprising a multi-arm polymer (the instant specification teaches a multi-arm polymer can have 2 or more arms, published para. 27).  The polymer of Hoogenboom et al. can have at least 3 terminal electrophilic groups, i.e. at least 3 arms (para. 20). Hoogenboom et al. teaches an example of the EL-POX is a star-shaped polymer (para. 38), which due to the shape has a core. The polymer is made of polyoxazoline segments (para. 33-35).  Since it is star-shaped, the polyoxazoline segments have a first end that is covalently attached to the core, and a second end comprising a moiety that comprises a reactive group/is end capped by succinimidyl succinate ester (para. 38).  The second composition comprises a multifunctional compound that comprises functional groups that are reactive with the reactive groups of the multi-arm polymer/amine groups (para. 44).
Regarding claims 13 and 14: Hoogenboom et al. teaches electrophilic groups attached to the polymer and nucleophilic groups attached to the crosslinking agent (abstract).
Regarding claim 15: Hoogenboom et al. teaches the nucleophilic group is selected from amine groups and thiol groups (para. 37).
Regarding claim 16: Hoogenboom et al. teaches the second composition/crosslinking agent comprises a polyamine (para. 56).
Regarding claim 17: Hoogenboom et al. teaches trilysine (para. 56), which has three or more amine groups.
Regarding claim 18: Hoogenboom et al. teaches a delivery device (para. 22).
Regarding claim 19: Hoogenboom et al. teaches the delivery device/kit comprises a first reservoir containing the first composition and a second reservoir containing the second composition/separately packaged volumes of the EL-POX and the nucleophilic agent (para. 107).
Regarding claim 22: Hoogenboom et al. teaches polymerized monomers of 2-alkyl-2-oxazoline (para. 35).
Regarding claim 23: Hoogenboom et al. teaches the EL-POX can be a block copolymer of 2-alkyl-2-oxazoline with a polyethyleneglycol (para. 79), which is a polyol residue.
Regarding claims 24 and 25: Hoogenboom et al. teaches imidoesters and N-hydroxysuccinimide esters as the electrophilic group (para. 46), which are hydrolysable esters.
Regarding claims 26 and 27: Hoogenboom et al. teaches and N-hydroxysuccinimide esters as the electrophilic group (para. 46), which his a diester that is succinic acid based.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoogenboom et al. (EP 3 446 721) as applied to claim 12 set forth above. 
Regarding claim 21: Hoogenboom et al. teaches at least 3 terminal electrophilic groups (para. 38), the terminus being on each arm.  At least 3 overlaps with the claimed range of 4-12.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of polyoxazoline segments as disclosed by Hoogenboom et al. and would have been motivated to do so since Hoogenboom et al. teaches it is an acceptable number of arms to achieve the disclosed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767